       Case 3:21-cv-00042-BRW Document 27 Filed 05/03/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

CLAYTON M. JACKSON                                                          PLAINTIFF
REG. #02682-509

VS.                               3:21-CV-00042-BRW

WAYLON LOGSDON, et al.                                                      DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 3rd day of May, 2021.

                                                 Billy Roy Wilson___________
                                                 UNITED STATES DISTRICT JUDGE
